COMBS, Justice.
The action was by appellees against appellants in trespass to try title. Appellants answered by plea of not guilty as to an undivided one-sixth interest in the land, and by disclaimer as to an undivided five-sixth interest. On trial to the court without a jury judgment was for appellees. No conclusions of fact and law were filed. The appeal was to the Galveston Court of Civil Appeals, and is on our docket by order of transfer by the Supreme Court.
Appellants’ briefs contain neither assignments of error nor propositions, for which reason we sustain appellees’ motion to strike.
Since appellees have briefed the case, we have examined the record for fundamental error, and find none. The evidence raised the issue, resolved in appel-lees’ favor by the court in entering the judgment, that the deed, which appellants claim was a mortgage, was in fact an absolute conveyance.
The judgment of the lower court is affirmed.